Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION



1. Claims 1-10  are  pending. 

2. Claims 1-10 read on a polyclonal population of CTLs that recognized at least one epitope of at least two different tumor antigens are under consideration in the instant application.


3. The following is a quotation of the appropriate paragraphs of   pre-AIA   U.S.C. §101  that form the basis for the rejections under this section made in this Office action:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims  1-10   do not recite something significantly different than a judicial exception. 


5. Claims  1-10   as written, do not sufficiently distinguish over tumor infiltrated lymphocytes as they exist naturally because the claims do not particularly point out any non-naturally occurring differences between the claimed products and the naturally occurring products. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any additional elements . It was well known to one skill in the art at the time the invention was made that  tumor infiltrated lymphocytes comprises CTLs that recognized multiple different tumor antigen.

  While both claims 5-7  require that the cell populations are cultured ex-vivo in the presence of Il-7 and IL-15 or expanded in gas permeable vessel, merely culturing and expanding CTLs  does not make them markedly different from what occurs in nature in the absence of evidence of structural/functional difference.  See MPEP 2106.04(c)(II), subsections (A) and (B), as well as  Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591-94, 106 USPQ2d 1972, 1979-81 (2013) and University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 760, 113 USPQ2d 1241, 1241 (Fed. Cir. 2014) cited therein and 2106.04(c)(II)(C)(2).  As both sets of cells are not markedly different from what occurs in nature, the claims recite a natural product judicial exception.
ex-vivo in the presence of Il-7 and IL-15 or expanded in gas permeable vessel  was well-understood, routine, conventional activity already engaged in by the scientific community ( see for example US Patent Applications 20070003531  and  20070098734). The additional steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately. The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideascannot make those laws, phenomena, and ideas patent-eligible. 

The claims do not integrate the exception into a practical application, as there are no additional elements which rely on, use, or apply the exception.  See MPEP 2106.04(d), in particular second paragraph.
Mayo made clear that transformation into a patenteligible application requires “more than simply stat[ing] the law of nature while adding the words ‘apply it.’” Id. At 1294. A claim that recites an abstract idea, law of nature, or natural phenomenon must include “additional features”
to ensure “that the [claim] is more than a drafting effort designed to monopolize the [abstract idea, law of nature, or natural phenomenon].” Id. at 1297. For process claims that encompass natural phenomenon, the process steps are the additional features that must be
new and useful. See Parker v. Flook, 437 U.S. 584, 591 (1978) (“The process itself, not merely the mathematical algorithm, must be new and useful.”).
See “Supreme Court Decision in Association for Molecular Pathology v. Myriad Genetics, Inc.” 
Inc., 569 , 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013) (Myriad) on the Supreme Court’s long-standing “rule against patents on naturally occurring things”, as expressed in its earlier precedent including Diamond  Chakrabarty, 447 U.S. 303 (1980) (Chakrabarty), and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012) (Mayo). See Myriad, 133 S. Ct. at 2116. Myriad relied on Chakrabarty as “central” to the eligibility inquiry, and re-affirmed the Office’s reliance on Chakrabarty’s criterion for eligibility of natural products (i.e., whether the claimed product is a non-naturally occurring product of human ingenuity that is markedly different from naturally occurring products). Id. at 2116-17. Myriad also clarified that not every change to a product will result in a marked difference, and that the mere recitation of particular words (e.g., “isolated”) in the claims does not automatically confer eligibility. Id. at 2119. See also Mayo, 132 S. Ct. at 1294 (eligibility does not “depend simply on the draftsman’s art”). Thus, while the holding in Myriad was limited to nucleic acids, Myriad is a reminder that claims reciting or involving natural products should be examined for a marked difference under Chakrabarty. 


The Supreme Court instructs that “[g]round breaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Myriad Genetics, Inc., 133 S. Ct. at 2117. The Id. at 2117.
For these reasons the claims are rejected under section 101 as being directed tonon-statutory subject matter. 

6. The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e2) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 37(c) of this title before the invention thereof by the applicant for patent.


7.  Claims 1-10 are rejected under pre-AIA   35 U.S.C. 102(e) as being anticipated by US Patent Application 20020119121 or US Patent 7723107 or US Patent 10556943 

8. Claims 1-10 are rejected under pre-AIA   35 U.S.C. 102(b) as being anticipated by Zerlik et al ( Blood, 2006, v.108 pages 3865-3870)

9. 8. Claims 1-10 are rejected under pre-AIA   35 U.S.C. 102(a) as being anticipated by Gerdeman et al ( Blood, 2009, v.114, Abstract 4083)


US Patent Application’ 121  teaches a polyclonal population of CTLs  that recognized multiple different tumor antigens. US Patent Application’ 121 teaches that said CTLs were obtained by culturing CTLs with dendritic cells pulsed with different tumor antigens peptides in the  culture medium comprising  IL-7. US Patent Application’ 121 teaches that said CTLs comprises CD4+ and CD8+ ( see entire document,  Abstract and  paragraphs 0007, 0009, 0010,  0022,  0025, 0065 in particular)

US Patent ’ 107  teaches a polyclonal population of CTLs  that recognized multiple different tumor antigens. US Patent ‘107 teaches that said CTLs were generated by culturing CTLs with dendritic cells pulsed with different tumor antigens peptides in the  culture medium comprising  IL-7. ( see entire document, abstract  paragraphs 6, 7, 17, 77, 106,  118 in particular).



Zerlik et al., teach a  polyclonal population of CTLs  that recognized multiple different tumor antigens,  said population comprising CD4+ and CD8+ cells ( see entire document).  

Gerdemann et al., teach a  polyclonal population of CTLs  that recognized multiple different tumor antigens,  said population comprising CD4+ and CD8+ cells. Gerdemann et al., teach that said CTLs were generated by culturing CTLs in the  culture medium comprising  IL-7 .  ( see entire document).  

It is noted that the instant claims recited a process of producing a polyclonal population of multi TAA-specific CTLs that is different from the method recited in prior art . However, the instant claims are drawn to a product , i.e. a polyclonal population of multi- tumor antigen-specific (TAA) CTLs  and the patentability of the product does not depend on its method of production in the absence of evidence of functional/structural differences. In re Thrope,227 USPQ 964,966 (Fed. Cir. 1985). See MPEP 2113.

The reference teaching anticipates the claimed invention.

10. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit https://www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to [ 1 ].


11. The claims 1-10 are  is provisionally rejected on the grounds of nonstatutory double patenting of the claims 1-32 of copending Application No 16246369. Although the conflicting 

 This  is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.

12. The claims 1-10  are  rejected on the grounds of nonstatutory double patenting of the claims 1-44 of  US Patent 10351824 and claims  1-14 of US Patent 8,809050. Although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-32   of copending Application No 16/246,369 recited a polyclonal population CTLs that recognize at least one epitope from two different antigens, 

Although the conflicting claims are not identical, they are not patentable distinct from each other because the claims 1-44 of  US Patent 10351824 and claims  1-14 of US Patent 8,809050 are both recited a method of obtaining and expanding multi-antigen specific CTLs  comprising culturing said CTLs  in the culture medium comprising DC pulsed with multiple antigens and IL-7 .
 

        This rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.


12 No claims are allowed.

13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181. The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644